Citation Nr: 0004348	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  97-23 846A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for a left hand injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1956 to 
December 1959.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions from the Los Angeles, 
California Department of Veterans Affairs (VA) Regional 
Office (RO).  

In November 1998 the Board, in pertinent part, found that new 
and material evidence had been presented to reopen the claim 
of service connection for a left hand injury.  It then 
remanded the issue for further development and for 
consideration on the merits.  

The Board notes that the law regarding adjudication of new 
and material evidence cases was changed subsequent to the 
November 1998 Board decision and remand.  In Elkins and 
Winters v. West, 12 Vet. App. 203 (1999) the United States 
Court of Appeals for Veterans Claims (Court) noted that the 
Federal Circuit Court in Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) had "effectively decoupled" the determinations 
of new and material evidence and well groundedness.  
Therefore, a determination as to whether the veteran's claim 
for service-connection for a left hand injury is well-
grounded will be conducted in this case.  

The Board also remanded the issues of entitlement to service 
connection for pes planus and varicose veins for a Statement 
of the Case (SOC), as the veteran had placed these claims 
into appellate status by submitting a Notice of Disagreement 
(NOD).  In July 1999 the RO issued a SOC to the veteran 
referable to the denials of service connection for pes planus 
and varicose veins, and included an Appeal to Board of 
Veterans Appeals (VA Form 9) for completion and return if he 
wished appellate review.  The veteran did not submit a 
completed VA Form 9; accordingly, the claims of service 
connection for pes planus and varicose veins are not part of 
the current appellate review.  




FINDING OF FACT

The claim of entitlement to service connection for a left 
hand injury is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.  


CONCLUSION OF LAW

The claim of entitlement to service connection for a left 
hand injury is well grounded.  38 U.S.C.A. § 5107 (West 
1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Pertinent service medical records show that a 0.5 inch scar 
was noted on the left hand on enlistment examination; 
however, no diagnosis of a left hand disability was 
documented.  The veteran denied a bone, joint, or other 
deformity.  

In February 1957 the veteran was seen for complaints 
involving his left forearm.  He reported injuring it two days 
prior, hearing his wrist snap following a blow, followed by 
progressive swelling and tenderness of the wrist.  
Examination revealed marked tenderness, redness, and swelling 
over the dorsum of the left wrist with extension to hand and 
forearm.  There was no evidence of lymphangitic spread.  X-
rays of the wrist appeared to be negative.  The diagnosis was 
cellulitis without lymphangitis of the left forearm.  A 
follow-up x-ray of the left forearm was described as 
essentially negative.  

In March 1957 slight residual tenderness and moderate 
stiffness of the left wrist was noted, and the veteran was 
returned to duty.  

There is no subsequent documentation in the service medical 
records regarding the veteran's left upper extremity.  On 
separation examination in December 1959 the upper extremities 
were described as normal, and there was no diagnosis of a 
left arm or left hand impairment.  

In November 1968 the veteran submitted a claim for, in 
pertinent part, service connection for a left hand injury, 
claiming that he broke his left hand while in the service.  

In a letter dated in December 1971, Dr. GDB wrote that he had 
seen the veteran in November 1971 for examination of a left 
hand injury sustained in 1957 while in the service.  He 
reported sustaining the injury after striking a steel wall 
with his fist while practicing boxing.  He currently reported 
swelling, weakness, and pain in the left hand.  Examination 
revealed over-prominence of the metacarpophalangeal (MP) 
joint of the left middle finger with discomfort in this area.  
X-rays were noted as showing dorsal exostosis of the knuckle 
of the middle finger and a bowing defect of the fifth distal 
metacarpal bone.  The diagnostic impression was a post-
traumatic fracture (old and healed) of the third MP joint.  

Long Beach VA records from March 1974 show complaints of 
pain, swelling, and weakness in the left arm.  On examination 
the left arm was weaker in all groups in comparison to the 
right; however, possible malingering was noted.  The 
impression was questionable peripheral neuropathy or cervical 
root neuropathy.  

VA records from Long Beach show that the veteran was seen 
with complaints of pain and weakness in the entire left arm 
in May 1974.  He reported having such symptoms since 1958 
after an accident during which he injured his left arm.  
Sensory examination revealed decreased vibration on the 
entire left side of the body, especially the left arm.  The 
impression was a normal neurological examination, and tension 
headaches.  

In October 1996 the veteran raised a claim to re-open the 
claim of service connection for his left hand injury.  

Records (received by the RO in November 1996) from Dr. THL 
indicate that the veteran was seen in January 1996 
complaining of a painful left arm radiating up to the 
shoulder, with no strength in his hand.  On examination the 
left shoulder was weak on raising up.  The impression was 
tendonitis of the left shoulder.  

In November 1997 a local hearing was conducted.  The veteran 
testified to injuring his left hand and forearm while in the 
service.  He stated that he was sparring, missed his sparring 
partner, and hit a steel blockhead.  Transcript, p. 2.  
Following his discharge from service, he testified to moving 
to Flint, Michigan where he re-injured his left extremity and 
was treated by VA in Saginaw, Michigan.  Tr., p. 6.  He 
stated that this injury occurred about six months after his 
discharge.  Tr., p. 7.  He also reported seeking treatment at 
a private source in Flint around 1960 or 1961.  Tr., p. 8.  

The veteran reported that he had tried to obtain the records 
from the VA facility in Saginaw, but that he had been told 
nothing could be found.  Tr., p. 14.  

The veteran stated that he moved from Flint to California 
around 1970 or 1971, and was treated at the VA Hospital in 
Long Beach in 1971 or 1972.  Tr., p. 10.  He moved to Texas 
around 1980, and stated that he was treated at the VA 
Hospital in Dallas for his left arm problems.  Tr., p. 11.  
He also reported having an operation on his left hand at a 
private hospital in Richmond Hills, Texas.  He indicated that 
the operation was for the same left hand problem for which he 
was claiming service connection.  Id.  He reported undergoing 
therapy on his hand for four months following the surgery.  
Tr., p. 12.  

The veteran testified to coming back to California in 1992 
and stated that he had been receiving treatment by VA in Loma 
Linda.  Tr., p. 12.  The veteran also testified that he was 
receiving disability benefits from the Social Security 
Administration (SSA) for a mental disorder.  Tr., p. 8.  

In January 1998 the veteran was seen by Dr. THL complaining 
of left arm numbness at night.  The plan, in pertinent part, 
was to rule out peripheral neuritis.  

In March 1998 Dr. THL noted that the veteran had left wrist 
median nerve entrapment by nerve conduction velocity (NCV).  
He noted that this was probably due to a left hand injury 
sustained in 1957.  The impression was left carpal tunnel 
syndrome due to a 1957 hand trauma.  

In February 1999 the veteran was referred by Dr. THL to Dr. 
MN for a "sensory/NCV" or sensory nerve conduction study.  
The impression was a normal sensory nerve conduction study of 
the sampled nerves.  

In February 1999 the veteran underwent a VA examination.  He 
reported a history of hitting his hand on a wall while in the 
service in 1957.  A history of schizophrenia was also noted.  
Examination revealed full range of motion in the hand with no 
evidence of forearm tenderness or atrophy.  There was 
abnormal sensation of all digits except his thumb to two-
point and pinprick discrimination.  He had weak grip 
strength.  

It was noted that an electromyograph (EMG) nerve conduction 
study had not yet been completed.  It was also noted that the 
"C" file had not yet arrived for review.  The impression 
was peripheral neuropathy of unknown origin.  The examiner 
concluded that he was unsure as to whether the sensory 
changes were secondary to schizophrenia or to a real 
pathology of the hand.  While finding that it was likely that 
he sustained a boxer's fracture at the fifth metacarpal (MC) 
in the military, the examiner concluded that it was difficult 
to correlate this with peripheral neuropathy.  

In a March 1999 addendum the examiner noted that the February 
EMG nerve conduction study was normal and that the "C" file 
had been reviewed.  In light of this, the examiner diagnosed 
the veteran with a history of a fracture of the left long 
finger and no evidence of peripheral neuropathy.  The 
examiner concluded that it was very unlikely that the 
veteran's complaints of decreased sensation would be 
secondary to his hand fracture, and that there were no 
residual changes that would be from his fracture.  


The examiner further noted that the veteran was currently 
asymptomatic regarding the left long finger fracture.  A 
psychiatric evaluation as a possible source of his symptoms 
was recommended.  


Criteria

Pursuant to 38 U.S.C.A. § 5107(a), a person who submits a 
claim for benefits under a law administered by the Secretary 
shall have the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well-grounded.  The Court has held that a well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of § [5107(a)]."  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  

The Court has also held that although a claim need not be 
conclusive, the statute provides that it must be accompanied 
by evidence that justifies a "belief by a fair and impartial 
individual" that the claim is plausible.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 610 (1992).  

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence to the effect that the claim is 'plausible' 
or 'possible' is required."  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, at 81).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996). 




In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a presumption that 
the disease was incurred in service.  38 C.F.R. §§ 3.307, 
3.309 (1999).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (1999).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (1999).  


When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran.  38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. 
§§ 3.102, 4.3 (1999).


Analysis

Initially, the Board finds that the veteran's claim for 
service connection for a left hand injury is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  There is documentation of 
an in-service injury to the left hand, he has a current 
disability of the left hand; and Dr. TNL linked his current 
left hand disability to an in-service trauma to the left hand 
in 1957.

Thus, after a careful review of the record, the Board 
concludes that a well-grounded claim for service connection 
of a left hand injury has been presented as there is a in-
service documentation of an injury to the left hand and there 
is a medical opinion indicating a link between his current 
left hand disability and service.  See Mattern v. West, 
12 Vet. App. 222, 228-229 (1999).  


ORDER

The claim of entitlement to service connection for a left 
hand injury is well grounded.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

As was stated above, the issue of service connection for a 
left hand injury is well-grounded.  Once the appellant has 
established a well-grounded claim, VA has a duty to assist 
the appellant in the development of facts pertinent to the 
claim.  See 38 U.S.C.A. § 5107(a) (West 1991).  

The Board is not satisfied that all relevant facts have been 
properly developed to their full extent and that VA has met 
its duty to assist with regard to service connection for a 
left hand injury.  Godwin v. Derwinski, 1 Vet. App. 419 
(1991); White v. Derwinski, 1 Vet. App. 519 (1991).

First, the veteran has referred to numerous VA records 
pertaining to treatment of his left hand which are not 
currently of record.  He has reported treatment by VA in 
Victorville; Flint, Michigan; Saginaw, Michigan; Dallas, 
Texas; and Loma Linda.  He also testified to being treated by 
VA in Long Beach in 1971 or 1972.  The claims folder contains 
records from VA in Long Beach from March 1974 to May 1974.  
It also indicates that VA records from Long Beach were only 
requested for this period, and not earlier.  

Items generated by VA are held to be in "constructive 
possession" and must be obtained and reviewed to determine 
their possible effect on the outcome of a claim.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992); see also Sims v. West, 
11 Vet. App. 237 (1998).  

During the November 1997 hearing the veteran referred to 
undergoing surgery for his left hand disability in 1980 at 
"the hospital in Richmond Hills, Texas."  Tr., p. 12.  
These medical records do not appear to be in the file and 
they should be obtained.  The duty to assist requires the 
Secretary to obtain private records which may be relevant to 
the veteran's claim.  See White v. Derwinski, 1 Vet. App.  
519, 521 (1991).  

The veteran also testified to receiving SSA disability 
benefits.  While he testified that he was receiving them for 
a mental disability, the Board is of the opinion that such 
records may nonetheless be relevant to the claim at issue.  
The RO should attempt to clarify that the veteran is 
receiving SSA disability benefits and, if it is found that he 
is receiving such benefits, the RO should attempt to obtain 
them.  The duty to assist extends to obtaining records of the 
SSA.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992);  
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  

In view of the state of the record, further development, as 
specified below, is required.  Accordingly, the case is 
REMANDED to the RO for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  After securing any necessary 
authorization or medical releases, the RO 
should attempt to obtain legible copies 
of the veteran's complete treatment 
records from all sources identified whose 
records have not previously been secured.  

In particular, the RO should attempt to 
obtain private medical records pertaining 
to left hand surgery performed at the 
hospital in Richmond Hills, Texas in 
1980.  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  In particular, the RO 
should obtain medical records from the VA 
facilities in Victorville; Flint, 
Michigan; Saginaw, Michigan; Dallas, 
Texas; and Loma Linda.  The RO should 
also attempt to obtain records from VA in 
Long Beach, California for the period 
prior to 1974.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.  

3.  The RO should obtain from the SSA the 
records pertinent to the veteran's claim 
for disability benefits as well as the 
medical records relied upon concerning 
that claim.  If records pertaining to 
such claim are not available, that fact 
should be entered in the claims file.  

4.  After the aforementioned documents 
have been obtained, the RO should arrange 
for the veteran to undergo a VA 
examination by an appropriate specialist 
for the purpose of ascertaining the 
current nature, severity, and etiology of 
any left hand disorder(s) which may be 
present.  The claims file and a separate 
copy of this remand should be made 
available to and reviewed by the examiner 
prior to conduction and completion of the 
examination and the examination report 
should be annotated in this regard. 

Any further indicated special studies 
should be conducted.  The examiner should 
offer an opinion as to whether there is a 
causal link between any current left hand 
disorder(s) found on examination and 
military service.  Any opinions expressed 
should be accompanied by a complete 
rationale.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion(s) to ensure that 
they are responsive to and in complete 
compliance with the directives of this 
remand, and if they are not, the RO 
should implement corrective procedures.  
Stegall v. West, 11 Vet. App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issue of entitlement to 
service connection for a left hand injury 
based on the entire evidence of record.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case containing all applicable criteria 
pertinent to the appellant's claim.  A reasonable period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for final appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the appellant until he is notified by the RO.  


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 



